ORDER

On August 6, 1996, this Court issued an order in this cause which reversed the judgment of the trial court and remanded for further proceedings consistent with that order. No rehearing was sought from that order.
The Court has learned that although the Clerk of this Court assigned a Supreme Court cause number, recognizing that the *39Court had assumed transfer jurisdiction, the Clerk of this Court has neither certified the appeal as final nor remanded the case to the trial court as directed by this Court.
The Court makes the following entry to clarify the procedural posture of this case:
Transfer was granted on August 6, 1996. The judgment of the trial court is reversed because the trial court erred in summarily dismissing appellant’s petition for post-conviction relief before the Public Defender had received a copy of the State’s response to the petition. The case is remanded to the trial court for further proceedings consistent with this order.
The Clerk is directed to certify this appeal as final, and to send a copy of this order to the Honorable Jeffrey V. Boles, Judge of the Hendricks Circuit Court; to the Indiana Public Defender; to the Attorney General of Indiana; to all counsel of record; and to West Publishing.
/s/ Randall T. Shepard
Randall T. Shepard
Chief Justice of Indiana
All Justices concur.